Citation Nr: 0127115	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  96-29 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for viral 
gastroenteritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The case was previously before the Board in 
August 1999 when it was remanded for additional development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

In May 2001 the RO informed the veteran of the contents of 
the VCAA.  Subsequently, however, the implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulatory changes for § 3.156(a) (new and material claims) 
and the second sentence of § 3.159(c) apply to claims filed 
on or after August 29, 2001, and are not applicable in the 
present case.

A review of the service medical records shows that he was 
seen for a stomachache and diarrhea for one day in February 
1978.  The assessment was gastroenteritis.  In August 1979 he 
was seen for headaches and diarrhea.  The assessment was 
viral gastroenteritis.  Of record is a private prescription 
in 1983 concerning a stomach problem.  Following a December 
1996 VA medical examination, the examiner indicated that the 
findings were suggestive of a functional gastrointestinal 
disorder.  In an August 2000 statement the veteran indicated 
that he had been receiving treatment at a VA facility during 
1999 to 2000.  The Board is of the opinion that these records 
should be obtained.  In view of the implementing 
regulations,66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), the Board also finds that another VA 
gastrointestinal examination with an opinion is appropriate.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for the 
disabilities in issue since his separation 
from active duty to the present that are 
not already on file.


3.  The RO should request the Jennings VA 
outpatient clinic to furnish a copy of all 
treatment records covering the period from 
1999 to the present. 

4.  A VA examination should be conducted 
by a gastroenterologist in order to 
determine the nature, severity and 
etiology of any gastrointestinal illness.  
The claims folder and a copy of this 
Remand are to be furnished to the examiner 
in conjunction with the examination.  All 
testing deemed necessary should be 
performed.  Following the examination and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any gastrointestinal 
disability diagnosed is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

5. Thereafter, the RO should readjudicate 
these claims.  The decision regarding the 
issue of service connection for a 
gastrointestinal disorder is to be based 
on a de novo review of the record.  If the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





